440 F.2d 995
Johnnie O. MILLER, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 15375.
United States Court of Appeals, Fourth Circuit.
Argued March 5, 1971.Decided March 25, 1971.

Franklin W. Kern, Charleston, W. Va., for appellant.
Leo J. Meisel, Asst. U.S. Atty.  (W. Warren Upton, U.S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Upon consideration of the record,1 the briefs and oral argument of counsel, we conclude that there is substantial evidence, as found by the district court, to support the Secretary's determination that Miller's disability, for which he had been receiving disability benefits, terminated as of February 18, 1968.  Accordingly, for the reasons stated by the district court in Miller v. Richardson, 325 F.Supp. 91 (S.D.W.Va. October 20, 1970), the judgment below is affirmed.


2
Affirmed.



1
 Subsequent to presentation of oral argument on appeal counsel for appellant tendered to us two medical reports, namely, a report from Dr. William B. Rossman dated January 13, 1970, and a report from Dr. F. M. Viscuse dated June 13, 1970.  Counsel represents by letter that said reports were before the Appeals Council and also before the district court but though some inadvertence were not included in the record transmitted to this court on appeal.  For purposes of review we have considered these reports as part of the record